                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
vs.                                                                  No. 17-CR-3237- JAP

JESUS FRANCISCO FERNANDEZ,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       On November 28, 2018, Defendant Jesus Francisco Fernandez filed a motion asking the

Court to reopen the suppression hearing held on September 19 and 26, 2018, and to reconsider

the Court’s denial of Defendant’s motion to compel.1 The United States opposes the Motion and

it is fully briefed.2 After considering the parties’ briefs and relevant law, the Court will deny the

Motion.

                                         BACKGROUND

       On November 15, 2017, a federal grand jury returned an indictment charging Defendant

Jesus Francisco Fernandez with unlawfully, knowingly and intentionally possessing with intent

to distribute 500 grams or more of a mixture and substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). (Doc. 10). The charge

arises from an encounter Defendant had with Drug Enforcement Administration (DEA) Special

Agent (SA) Jarrell Perry on a Greyhound bus during a layover at the Greyhound Bus Terminal in


1
  See MR. FERNANDEZ’S OPPOSED MOTION TO REOPEN SUPPRESSION HEARING AND RECONSIDER
DENIAL OF MOTION TO COMPEL (Motion) (Doc. 129).
2
  See UNITED STATES’ RESPONSE TO OPPOSED MOTION TO REOPEN SUPPRESSION HEARING AND
RECONSIDER MOTION TO COMPEL (Response) (Doc. 145); MR. FERNANDEZ’S REPLY TO THE UNITED
STATES’ RESPONSE TO HIS OPPOSED MOTION TO REOPEN SUPPRESSION HEARING AND
RECONSIDER DENIAL OF MOTION TO COMPEL (Reply) (Doc. 147).
Albuquerque, New Mexico on October 25, 2017. On February 12, 2018, Defendant filed a

Motion to Suppress and Request for Evidentiary Hearing (Doc. 21) (Suppression Motion), asking

the Court to suppress: (1) all physical evidence that Drug Enforcement Administration (DEA)

agents seized from Defendant on October 25, 2017 at the Albuquerque Greyhound bus station;

and (2) all post-arrest statements Defendant made to DEA agents or officers on October 25,

2017. The Court held an evidentiary hearing beginning on September 19, 2018 that continued on

September 26, 2018. The Court denied the motion to suppress on October 9, 2018. (See Doc. 74).

The factual background is fully detailed in the Court’s October 9, 2018 Memorandum Opinion

and Order (Doc. 74) (Suppression Order), and the Court will not repeat it here.

       In preparation for trial, on October 15, 2018, Defendant filed a Motion to Compel

Discovery (Doc. 76) (Motion to Compel), asking the Court to compel the United States to

disclose materials relating to a DEA Office of Professional Responsibility (OPR) investigation

into SA Perry that stemmed from concerns raised by the United States Court of Appeals for the

Tenth Circuit regarding SA Perry’s conduct and potential perjury in United States v. de la

Campa-Rangel, 519 F.3d 1258 (10th Cir. 2008). Because SA Perry is the case agent and likely to

be the chief law enforcement witness at Defendant’s trial, any evidence indicating perjury or

affecting SA Perry’s credibility could potentially be exculpatory for Brady purposes and

discoverable. See U.S. v. Smith, 534 F.3d 1211, 1222 (10th Cir. 2008) (“Impeachment evidence

is exculpatory for Brady purposes.”). On November 19, 2018, the Court granted Defendant’s

Motion to Compel in part and denied it in part. (See Memorandum Opinion and Order (Doc.

103)) (Motion to Compel Order).

       In the present Motion, Defendant asks the Court to reopen the suppression hearing and,

presumably, to reconsider its Memorandum Opinion and Order (Doc. 74) denying his



                                                2
Suppression Motion. Defendant also asks the Court to reconsider its ruling on Defendant’s

Motion to Compel even though the Court granted the Motion to Compel in part.

                                         DISCUSSION

       The Federal Rules of Criminal Procedure do not expressly recognize a motion to

reconsider. U.S. v. Christy, 810 F. Supp. 2d 1219, 1249 (D. N.M. 2011). Nevertheless, the Tenth

Circuit Court of Appeals has held that a court may grant a motion to reconsider when it “has

misapprehended the facts, a party’s position, or the law.” U.S. v. Huff, 782 F. 3d 1221, 1223

(10th Cir. 2015). Specific situations where reconsideration may be warranted include “(1) an

intervening change in the controlling law, (2) new evidence previously unavailable, and (3) the

need to correct clear error or prevent manifest injustice.” Servants of the Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000). “A district court has considerable discretion in ruling on a

motion to reconsider.” Christy, 810 F. Supp. at 1250. “A motion to reconsider should not be used

to revisit issues already addressed or advance arguments that could have been raised earlier.”

U.S. v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). “A ruling [specifically] on whether to reopen

a suppression hearing is governed by principles of jurisprudence that relate to reopening

proceedings, generally…[and] is within the sound discretion of the trial court.” U.S. v. Harmon,

871 F. Supp. 2d 1125, 1145 (D. N.M. 2012) (internal quotation marks and citations omitted).

   A. Defendant’s Motion to Reopen Suppression Hearing

       At the hearing on Defendant’s Suppression Motion, DEA Special Agents Perry and

Lemmon testified that they boarded the Greyhound bus outside of the wash bay area to look at

bags passengers had left onboard during a brief cleaning and maintenance layover in

Albuquerque, New Mexico. Special Agents Perry and Lemmon then recounted their actions with

regards to the black Protégé brand bag at issue in this case. (See Doc. 74 at 8). Defendant’s



                                                3
counsel conceded that SA Perry testified that he did not manipulate or squeeze the bag. (See Doc.

74 at 7, FN 3; see also Doc. 129 at 2 (“At the time, counsel had to concede that the agents’

testimony did not explicitly suggest a violation of the parameters set forth in Bond.”)). The Court

concluded that “SA Perry’s actions did not depart from the type of handling a commercial bus

passenger would reasonably expect his baggage to be subjected to, and therefore did not

constitute a search within the meaning of the Fourth Amendment.” (Doc. 74 at 9).

       Defendant refers the Court to a copy of handwritten notes made by an Assistant United

States Attorney (AUSA) during an interview with Special Agent Perry in a separate case, United

States v. Ramos-Burciaga, Case No. 17-cr-2236-WJ. These notes were attached as an exhibit to

a motion in that case. The relevant portion of the notes relays that Ms. Ramos-Burciaga was

traveling on a bus from Phoenix on her way to Denver. The notes indicate that “when you go to

Denver you don’t continue on the same bus. So the luggage goes w/ you so not possible to pre

search.” (Doc. 129-1, Doc. 129-2). In the third paragraph the AUSA writes “No pre search bc

bag didn’t stay on the bus → it was on her back…Didn’t pre-search could not bc He did not have

access to her bags until she gave him permission to search them.” (Doc. 129-1, Doc. 129-2).

Defendant contends that these handwritten notes “suggest that SA Perry’s and SA Lemmon’s

testimony at the evidentiary hearing in this case was not truthful” and that the agents may not

have been “forthright in their responses” to the Court regarding any alleged pre-search of the

black Protégé bag. (Doc. 129 at 3). Accordingly, Defendant ask the Court to reopen the

suppression hearing and discovery “to further explore the agents’ conduct during their initial

encounter with the black bag.” (Doc. 129 at 4).

       In its response, the United States attempts to provide context for the handwritten notes in

the Ramos-Burciaga case. The United States claims that because of allegations from defense



                                                  4
counsel that SA Perry routinely pre-searches bags left on the bus, the AUSA in Ramos-Burciaga

made specific inquiries to SA Perry about this issue and was merely noting that it would not have

been possible to pre-search Ms. Ramos-Burciaga’s bag because she had the luggage with her

when she disembarked from the bus. In other words, SA Perry could not have pre-searched Ms.

Ramos-Burciaga’s bag because she took it with her. (Doc. 145 at 10). The United States argues

that by taking these notes out of context, Defendant is using them as some sort of admission by

SA Perry that he had otherwise intended to conduct an unconstitutional pre-search of Ms.

Ramos-Burciaga’s bag demonstrating that the agents were untruthful in this case about actions

they took with regards to the black Protégé bag. (Doc. 145 at 10).

       The Court agrees with the United States that handwritten notes made by an AUSA in a

different case with a different set of facts and a different context is not new evidence that can

support an inference in this case that Special Agents Perry and Lemmon were dishonest with the

Court about their handling of the black Protégé bag before passengers boarded the bus. The

Court heard evidence on Defendant’s Suppression Motion over the course of two days, including

extensive testimony from Special Agents Perry and Lemmon on direct examination, cross-

examination, and in response to the Court’s direct inquiries detailing their initial handling of the

black bag. The Court found the agents’ respective testimony credible and ultimately determined

that there was no search during the agents’ initial encounter with the bag. Defendant’s counsel

even conceded that the agents’ testimony did not suggest that SA Perry unlawfully pre-searched

the bag prior to the passengers reboarding the bus. These handwritten notes from an interview

with SA Perry in an unrelated case is not new evidence that would alter the Court’s October 9,

2018 suppression decision and do not warrant reopening the suppression hearing in this case.

Accordingly, the Court will deny Defendant’s request to reopen the suppression hearing.



                                                 5
   B. Defendant’s Motion to Reconsider the Court’s Denial of Motion to Compel

       On November 19, 2018, in response to Defendant’s motion to compel the United States

to disclose certain impeachment materials pertaining to SA Perry, the Court ordered the United

States (or the appropriate person at the DEA) to search Agent Perry’s personnel file for any

Brady, Giglio, or impeachment evidence and to produce to Defendant any such material located

in Agent Perry’s file. (Doc. 103 at 9). However, the Court did not order a wholesale production

of the requested documents “[b]ecause Defendant did not make a showing that there [was] a

reasonable probability that the requested documents contain impeachment evidence by

identifying specific exculpatory material.” (Doc. 103 at 7). The Court’s considerations in

reaching this decision can be found in its November 19, 2018 Memorandum Opinion and Order

(Doc. 103) and the Court will not repeat its reasoning here.

       Defendant seems to suggest without any discussion or citation to legal authority that the

Ramos-Burciaga note somehow raises the ante on whether SA Perry committed perjury in the de

la Campa Rangel case meriting production of the materials Defendant originally requested. The

Court will not revisit this issue. The Court has already mandated the United States or the

appropriate person at the DEA to review Agent Perry’s file and disclose to Defendant any Brady,

Giglio, or impeachment evidence located during the review.

       IT IS THEREFORE ORDERED that Mr. Fernandez’s Opposed Motion to Reopen

Suppression Hearing and Reconsider Denial of Motion to Compel (Doc. 129) is DENIED.




                                             THE HONORABLE JAMES A. PARKER




                                                6
